Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the” “first bent portion and “second bent portion”, “first side portion” and second side portion” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is unclear to the examiner what the claim description refers to in these cases, so the claimed matter must be labeled in the figures.  Please ensure all claim terms are properly labeled in the figures and disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 11-12, 16, 21 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, “an extending direction” is not a direction.  This does not refer to any particular region or direction or area.
The claim language “a line extending perpendicular to an extending direction of the leaf-spring portion through a contact point where the sole contacts with a road surface in a standing state of the wearer as a border therebetween” is unclear because that border and contact with the road surface location will change based on how the user is standing.
In regard to claim 3, it is unclear what “liner” grooves are.  Does the applicant mean linear?
In regard to claim 4, it is unclear what “an extending direction” refers to.  This is not an established form of direction.
In regard to claim 11, it is unclear what “liner” grooves comprise.  Does the applicant mean linear?  “The extending direction” is not clear because extending is not an established direction.
In regard to claim 12, it is not clear what “an extending direction” refers to.  This is not an established direction.
In regard to claim 16, it is unclear what “an extending direction” refers to.  This is not an established direction.
In regard to claim 21, it is unclear what “liner” grooves comprise.  It appears the applicant may mean linear?  Further it is unclear what “the extending direction” refers to.  This is not an established direction.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackiewicz (2016/0045337A1).

In regard to claim 1, Mackiewicz discloses a sole 104 configured to be attached to a ground contact portion of an athletic prosthetic leg 102 (any prosthetic leg may be used in athletics; fig 1; attached to plantar side of the foot),
the athletic prosthetic leg 102 having a base end (proximal end) to be connected to a wearers leg via an adapter 122 and a socket 118 and a leaf spring portion 112 extending from the base end (proximal end) to the toe end (distal end) and having a curved portion (see curve at 112 to the toe including the side of the toe; fig 1), and the ground contact portion 108 including a toe end (distal end),
the sole 104 comprising: 
a bottom surface (plantar surface) having a shape conforming to a shape of the ground contact portion (fig 1 [0033;0038: polymers]);
a plurality (defined as two or more) of recesses 406 and a plurality of protrusions 404 formed on the bottom surface (fig 4D), 
wherein the bottom surface (plantar) has a curved portion side region (lateral side is curved) adjacent to the curved portion (curved portion at distal toe; fig 1) and a toe side region (side at distal end) adjacent to the toe end (distal) with a line 406 extending perpendicular to an extending direction (interpreted as a vertical direction) of the leaf-spring portion through a contact point where the sole contacts with a road surface (plantar portion) in a standing state of the wearer as a border therebetween (fig 4D)
the curved portion side region (lateral side) has a larger negative ratio than the toe side region (toe thickness portion), the negative ratio being defined as a ratio of an area of the recesses with respect to a total area of the recess and the protrusions in a plane view. (This language is interpreted to mean the medial side has more recesses than the lateral side. As shown in figure 4D the toe only has one recess while the lateral side has two and therefore has a larger negative ratio).

    PNG
    media_image1.png
    505
    451
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 10-12, 14, 16, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackiewicz (2016/0045337A1) in view of Edington (2007/0227038A1).

In regard to claim 3, Mackiewicz meets the claim limitations as discussed in the rejection of claim 1 but remains silent to the radius of curvature and does not teach the recesses and protrusions are only linear.  
It has been held that a mere change in shape of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a constant radius of curvature adjacent the toe end (make the distal end of the toe have a constant radius) in a cross-sectional view.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB
Edington teaches only liner (linear?) grooves (608) are formed by the recesses and the protrusions 608 on the constant radius portion in the plane view (the plane view could be any plane since this is not specified; see fig 6A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz on the constant radius portion in the plane view because they allow conformance and improve traction [0106].
In regard to claim 4, Mackiewicz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the curved side portion region (lateral side) includes a first side portion adjacent the toe side region (distal portion of the lateral side) and a second side portion (proximal half of the lateral side) adjacent to the curved portion with a center of the curved portion side region as a border therebetween, the center of the curved portion side region being a middle point of a maximum length of the curved portion side region (lateral side) measured along the extending direction (interpreted as length wise) of the leaf-spring portion 102.
However, Mackiewicz does not teach the groove and ridges as claimed.
Edington further teaches the first side portion (distal portion of lateral side) has a larger negative ratio (more recess area) than the second side portion (proximal portion) (distal toe region has more recess area than the proximal toe region; see fig 6A; the grooves 608 are larger toward the toe end than the midfoot).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz on the constant radius portion in the plane view because they allow conformance and improve traction [0106].
In regard to claim 7, Mackiewicz meets the claim limitations as discussed in the rejection of claim 4, but does not teach the second side portion (proximal half of lateral side) has a zig-zag shaped land portion. Edington further teaches in the plane view (this could be any plane), the second side portion (proximal portion) has a zig-zag shaped land portion (interpreted as ridges 606).  Fig 6A  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz in the second side portion because they allow conformance and improve traction [0106].
In regard to claim 10, Mackiewicz meets the claim limitations as discussed in the rejection of claim 4.  However, Mackiewicz does not teach the second side region has a larger negative ratio (more recess space) than the toe side region (toe thickness).  Edington further teaches the second side region (proximal portion of lateral side) has a larger negative ratio (more recess space) than the toe side region (fig 6A , any portion of the toe with 602 has more recesses than 618 at the toe).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz in the toe side region and second side region because they allow conformance and improve traction [0106] while the toe portion may improve wear resistance and traction properties [0103].
In regard to claim 11, Mackiewicz meets the claim limitations as discussed in the rejection of claim 2, 
and further teaches the curved portion side region (lateral side) includes a first side portion adjacent to the toe side region (distal portion of lateral side) and a second side portion adjacent to the curved portion with a center of the curved portion side region as a border therebetween (second side portion is the proximal half of the lateral side),
The center of the curved portion side region being a middle point of a maximum length of the curved portion side region measured along the extending direction (interpreted as the vertical or length-side direction) of the leaf-spring portion 102,
The toe side region (distal) includes a first region adjacent to the toe end (distal portion of toe end) and a second region adjacent to the curved portion side region (proximal portion of the toe end),
A length of the first region of the toe side region is smaller than a length of the second region of the toe side region in the extending direction (interpreted as vertical or length wise; the distal toe region is larger than the proximal toe region) and
A length of the first side portion of the curved portion side region is larger than the length of the first region of the toe side region in the extending direction (interpreted as the vertical or length-wise direction; the curved portion is larger than the toe region).
All of the designations of regions are imaginary designations that do not have attached structural limitations and therefore any structure would meet these limitations.
However, Mackiewicz remains silent to the radius of curvature in the first region and does not teach only linear grooves are formed by the recesses and protrusions on the first region in the plane view.
Edington teaches only liner (linear?) grooves (608) are formed by the recesses and the protrusions 608 on the constant radius portion in the plane view (the plane view could be any plane since this is not specified; see fig 6A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz because they allow conformance and improve traction [0106].
It has been held that a mere change in shape of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a constant radius of curvature in the first region in a cross-sectional view.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB
In regard to claim 12, Mackiewicz meets the claim limitations as discussed in the rejection of claim 11, and further teaches a ratio of a length of the toe side region to a length of the bottom surface in the extending direction (interpreted as length wise) is 0.25 to 0.8.  Since these regions do not have any structural features defining their lengths, and this is an imaginary designation, Mackiewicz meets these limitations.  Further it has been held that a mere change in side of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was field to have a ratio of length of the toe side region to a length of the bottom surface in a lengthwise direction of .25 to .8.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 14, Mackiewicz meets the claim limitations as discussed in the rejection of claim 1, but does not teach a zig-zag shaped land portion.
Edington teaches in a plane view (this could be any plane), the bottom surface (plantar) includes a zig-zag shaped land portion (interpreted as ridges 602) and a pair of protruding portions (see annotated figure).
It is obvious to one of ordinary skill in the art at the time the invention was filed to use the wavy grooves and ridges of Edington in the invention of Mackiewicz because they allow conformance and improve traction [0106].
While Mackiewicz in view of Edgar does not teach the zig-zag shaped land portion has a first bent portion bending to be convex to the toe and a second bent portion bending to be convex to the curved portion; one of the protruding portions protrudes from the first bent portion of the zig-zag shaped land portion in a direction toward the toe end (distal end) and the other of the protruding portions protrudes from the second bent portion of the zig-zag shaped land portion in a direct toward the curved portion; this is simply changing the shape of the zig zag to have a protrusion off the top and bottom apexes of the zig zag.  It has been held that a mere change in shape of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, absent a teaching of criticality (new or unexpected results, the arrangement of one of the protruding portions protrudes from the first bent portion of the zig-zag shaped land portion in a direction toward the toe end and the other of the protruding portions protrudes from the second bent portion of the zig zag shaped land portion in a direction toward the curved portion, is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 16, Mackiewicz meets the claim limitations as discussed in the rejection of claim 3, and further teaches the curve side portion region (lateral side) includes a first side portion adjacent the toe side region (distal portion of the lateral side) and a second side portion (proximal half of the lateral side) adjacent to the curved portion with a center of the curved portion side region as a border therebetween, the center of the curved portion side region being a middle point of a maximum length of the curved portion side region (lateral side) measured along the extending direction (interpreted as length wise) of the leaf-spring portion 102.
However, Mackiewicz does not teach the groove and ridges as claimed.
Edington further teaches the first side portion has a larger negative ratio (more recess area) than the second side portion (distal lateral region has more recess area than the proximal lateral region; see fig 6A; the grooves 608 are larger toward the toe end than the midfoot).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz in the first and second side portions because the groove and ridge pattern allows conformance and improve traction [0106].
In regard to claim 19, Mackiewicz meets the claim limitations as discussed in the rejection of claim 3 but does not teach the bottom surface includes a zig-zag shaped land portion or the bent portions.
Edington further teaches in the plane view (this could be any plane) the bottom surface (plantar) includes a zig-zag shaped land portion (interpreted as ridges 602) and a pair of protruding portions (see annotated figure).
While Mackiewicz in view of Edgar does not teach one of the protruding portions protrudes from the first bent portion of the zig-zag shaped land portion in a direction toward the toe end and the other of the protruding portions protrudes from the second bent portion of the zig zag shaped land portion in a direction toward the curved portion, this is simply changing the shape of the zig zag to have a protrusion off the top and bottom apexes of the zig zag.  It has been held that a mere change in shape of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, absent a teaching of criticality (new or unexpected results, the arrangement of one of the protruding portions protrudes from the first bent portion of the zig-zag shaped land portion in a direction toward the toe end and the other of the protruding portions protrudes from the second bent portion of the zig zag shaped land portion in a direction toward the curved portion, is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 21, Mackiewicz meets the claim limitations as discussed in the rejection of claim 4 and further teaches the toe side region (distal end) includes a first region adjacent to the toe end (distal toe) and a second region adjacent to the curved portion side region (proximal toe); 
a length of the first region of the toe side region is smaller than a length of the second region of the toe side region in the extending direction (interpreted as lengthwise direction; the distal or first region of the toe side region is smaller than the proximal or second region), 
and a length of the first side portion of the curved portion side region (lateral side) is larger than the length of the first region of the toe side region in the extending direction (interpreted as lengthwise).  
These regions are imaginary designations with no applied structural limitations to them and therefore any structure meets these limitations.  Further, it has been held that a mere change in size of the working parts of the invention, yielding a predictable result requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a larger length of the first side portion of the curved side region than the first region of the toe side region.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
However, Mackiewicz remains silent to the radius of curvature and does not teach only linear grooves are formed by the recesses and protrusions.
It has been held that a mere change in shape of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a constant radius of curvature in the first region (distal toe) (make the distal end of the toe have a constant radius) in a cross-sectional view.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB
Edington teaches only liner (linear?) grooves (608) are formed by the recesses and the protrusions 608 on the constant radius portion in the plane view (the plane view could be any plane since this is not specified; see fig 6A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz because they allow conformance and improve traction [0106].
In regard to claim 22, Mackiewicz meets the claim limitations as discussed in the rejection of claim 21, but does not teach a zig-zag land portion (interpreted as ridges).  Edington teaches each of the first region of the toe side region and first and second side portions of the curved portion side region includes a zig-zag shaped land portion (entire sole includes zig zag land portions fig 6A).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington place of the groove and ridge pattern of Mackiewicz, because they allow conformance and improve traction [0106].





    PNG
    media_image2.png
    683
    850
    media_image2.png
    Greyscale


Response to Arguments
	In regard to the 112b rejection of claims 1, 4-5, 7-11, 14-17 and 19-20, the amendments overcome the rejection of claims 1, 4, 5, 7-11, 14-17, 19-20.  
In regard to the claim objections of claims 2-3 and 19, the amendments overcome the objections of claims 2, 3, 19 have overcome the objections.
In regard to the 102(a)(2) rejection of claims 1 and 6-10 as anticipated by Mackiewicz (2016/0045337A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 2, 11-13, 15-16 and 18 as unpatentable over Mackiewicz in view of Hatfield (2015/0052781A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 3 and 20 as unpatentable over Mackiewicz in view of Hatfield (2015/0052781A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 17 as unpatentable over Mackiewicz in view of Hatfield (2015/0052781A1), and further in view of Dekovic (2009/0293314A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 5 as unpatentable over Mackiewicz in view of Dekovic, the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 14 as unpatentable over Mackiewicz in view of Edington (2007/0277038A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 19 as unpatentable over Mackiewicz in view of Hatfield (2015/0052781A1), and further in view of Edington, the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/CHRISTIE L BAHENA/
Primary Examiner, Art Unit 3774